702 S.W.2d 28 (1986)
288 Ark. 94
Earnest Lee WADE, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 79-19.
Supreme Court of Arkansas.
January 21, 1986.
*29 PER CURIAM.
Earnest Lee Wade was convicted of second degree escape and sentenced to ten years imprisonment and a $10,000 fine in Lincoln County Circuit Court. He was declared a pauper which entitles him to a record at state expense, and Betty Dickey was appointed to represent him on appeal. She has not yet filed a brief in his behalf. Wade asks that he be allowed to file a supplemental pro se brief, agreeing to fully comply with our rules on the form of such briefs.
Wade's motion is premature. Since he has not read his attorney's brief, he cannot say that it is deficient. If after reading the brief, Wade finds it inadequate, he may file a second motion to supplement. He should be aware, however, that unless he can clearly show that counsel's brief is lacking, he will not be permitted to file a supplemental brief.
There has to be an orderly procedure and consistent rules governing all legal petitions for relief, whether it be by a member of the bar, litigants representing themselves, or an inmate of a penal institution. In our judgment counsel is necessary to effectively represent a person charged with a serious criminal offense. If counsel is not obtainable because of indigence, it will be provided, both at trial and on appeal. Counsel is presumed competent. Watson v. State, 282 Ark. 246, 667 S.W.2d 953 (1984). That does not mean that counsel will argue every conceivable issue in a case or should present frivolous issues. It is a matter of good judgment how to present an appeal and legal counsel is best able to do that. Jones v. Barnes, 463 U.S. 745, 103 S. Ct. 3308, 77 L. Ed. 2d 987 (1983).
Under the proper circumstances we will allow individuals to represent themselves, but they receive no special consideration of their arguments. See Green v. State, 277 Ark. 129, 639 S.W.2d 512 (1982).
Motion denied.
PURTLE, J., not participating.